Case 3:20-cr-00086-TJC-JBT Document 347 Filed 07/06/21 Page 1 of 3 PageID 2304




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


UNITED STATES OF AMERICA

vs.                                    CASE NO.: 3:20-cr-86(S1)-J-TJC-JBT

JORGE PEREZ
____________________________/


        DEFENDANT JORGE PEREZ’ MOTION TO MODIFY
      CONDITIONS OF RELEASE AND MEMORANDUM OF LAW

      The Defendant, Jorge Perez, by and through the undersigned attorney,

pursuant to Rule 12(b) of the Federal Rules of Criminal Procedure and 18 U.S.C.

§3142, respectfully moves this Honorable Court to modify the conditions of his

pretrial release as follows: permit him to travel to Kansas City, Missouri to consult

with counsel from July 14, 2021 to July 17, 2021. As grounds for this Motion,

Defendant states as follows:

      1.     Jorge Perez and eight other named and various unnamed individuals

are charged with conspiring to commit health care fraud in violation of 18 U.S.C.

§1347 and wire fraud in violation of 18 U.S.C. §1343, all in violation of 18 U.S.C.

§1349 in Count I of a Superseding Indictment which stretches over 3 years and 41

pages, returned on October 7, 2020. A combination of individuals is charged with

substantive health care violations contrary to 18 U.S.C. §1347 in counts II-VI.

Conspiracy to commit money laundering is charged against individuals Counts VII

and VIII. One person is charged with substantive money laundering violations in
Case 3:20-cr-00086-TJC-JBT Document 347 Filed 07/06/21 Page 2 of 3 PageID 2305




Counts IX and X. Other individuals are charged with substantive money laundering

violations contrary to 18 U.S.C. §1957(a) and (2) in counts XI through XXIII.

(Doc.180).

      2.     Trial is currently scheduled for the term beginning January of 2022.

This court set conditions of release by order entered June 29, 2020. (Doc. 71).

Those conditions include, among other things, travel restricted to the Southern and

Middle Districts of Florida. Mr. Perez has complied with the conditions of release.

      3.     Mr. Perez is a named defendant in a civil case, 5:18-cv-5018, which is

related to the criminal charges in this case. Mr. Perez needs to attend an in-person

conference with counsel in the civil case. The plan is to travel to Kansas City on July

14, 2021 and return on July 17, 2021. He will stay at the SpringHill Suites by

Marriott Overland Park Leawood in Overland Park, Kansas. His Pretrial Services

Officer, Jose Ferdinandy, does not object to this motion.

      4.     The United States, per A.U.S.A., Tysen Duva, does not oppose this

motion.

                           MEMORANDUM OF LAW

      This Court has the authority pursuant to 18 U.S.C. §3142(b) and (c) to set and

modify the conditions of a Defendant’s release. The interests of justice suggest it is

appropriate in this case to permit the requested modification.

      WHEREFORE, the Defendant, Jorge Perez respectfully requests this

Honorable Court grant this motion.


                                          2
Case 3:20-cr-00086-TJC-JBT Document 347 Filed 07/06/21 Page 3 of 3 PageID 2306




                                             Respectfully submitted,

                                             S:// Thomas M. Bell
                                             THOMAS M. BELL, #0615692
                                             301 West Bay Street, Suite 1460
                                             Jacksonville, Florida 32202
                                             Telephone (904) 354-0062
                                             Telecopier (904) 353-1315
                                             tbellesq@bellsouth.net
                                             Attorney for Defendant



                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on July 6, 2021 I electronically filed the foregoing

with the clerk of the Court by using CM/ECF system which will send a notice of

electronic filing to the following: Tysen Duva and all counsel of record.


                                             S:// Thomas M. Bell
                                             Thomas M. Bell




                                         3
